Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 12, the phrase “positioned between and across” is confusing in that the precise nature of the positioning is not clear from this description, additionally both “between” and “across” have reasonably clear meanings as separate descriptions, however a recitation which simultaneously requires both conditions is confusing as regards attributes of both terms which are mutually exclusive.
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” Id. at 1211-12.
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 and 4, as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated as understood by Matsuura et al. (US 2015/0068824, cited by applicant). Matsuura et al. teach a working vehicle (1) which includes an engine (2), a traveling transmission (5) provided behind the engine and for outputting power to vehicle wheels (9), a stepless speed changer (4) provided at a lateral side with respect to the engine and traveling transmission (note the forward direction indicated by “F”), which receives power of the engine speed changes that power (e.g., via 36 controlling variable swashplate 23), for outputting to the transmission (output of 11, 11a), an engine output shaft (12) projected from the engine towards the stepless speed changer in a lateral direction, a speed changer input shaft (portions 82, 111) projected from the stepless speed changer (portions 82, 111) and toward the engine along a lateral direction (portion 111), a first gear transmission (90, 91) provided “between and across” the engine output shaft and speed changer input shaft (e.g., 90 and 91 are between the shaft 12 of the engine and at least portion 82 of 82,111; 90 is across shaft 12 and shaft portion 111 extending forwardly and rearwardly with respect thereto, as best this limitation is understood), a power takeoff (84, 45) provided on a forward side of the stepless speed changer with respect to the engine, and forwardly of the stepless speed changer, and is operably connected to the engine output shaft via a second gear transmission mechanism (98, 99), the PTO having at least one rotary shaft (45), the vehicle including a spacer housing (16, 85, 86, 87, e.g., see figure 5) located between the engine and the speed changer (which is mounted on portion 17), the first gear transmission (90, 91) and the second gear transmission (98, 99) being accommodated in the spacer housing, the spacer housing being detachable from the engine (removal of bolts 144, see ¶0060), the spacer housing being detachable from the speed changer (removal of bolts 19 and/or bolts 145, see ¶0038).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. in view of Ishii et al. (US 2005/0197225). The reference to Matsuura et al. is discussed above and while teaching a power take off (PTO) with a shaft, does not specifically teach the provision of the rotary shaft as having “an output hole opened laterally outward”. Ishii et al. teach that it is well known in vehicular transmission arrangements to provide a takeoff portion (85 in general) as powered from a shaft (61) which includes at its lateral outward end, a sleeve (97) forming a splined output hole for accommodating the inlet of the PTO structure (e.g., PTO shaft 86), the output hole being opened laterally outward. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the PTO output of the arrangement initially taught by Matsuura et al. as having at least one output shaft with a hole such as a splined opening as taught by Ishii et al., oriented laterally with respect to the vehicle for the purpose of providing an arrangement which allows fast and uncomplicated connection or removal (e.g., by simply inserting a splined shaft into the hole) to facilitate installation as well as removal, replacement and/or repair. Further, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the output shaft as extending laterally to provide the hole as being “opened laterally outward” for the purpose of providing a PTO accessory connection which may easily be made from the side of the vehicle rather than the front or rear.
Allowable Subject Matter
Claims 3 and 5, as understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eidam et al. teach a known power take-off arrangement including plural right angle orientation changes; Santachiara teaches a PTO arrangement with a hollow shaft; Matsufuji teaches a power transmission with a shaft having a hole and splined connection; Bilek et al. teach a known drive configuration where a power take off may be arranged at longitudinal ends or lateral sides depending on desired application; Ohashi et al. and Ooki et al. teach that it is well known to provide intermediate assemblies which may be assembled or disassembled via bolted connections; Abiru et al. teach a known spacer unit for connecting between an engine and transmission.
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
								
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616